
	

114 S2365 IS: Protecting American Jobs Act
U.S. Senate
2015-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2365
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2015
			Mr. Nelson (for himself and Mr. Sessions) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to protect American jobs, and for other purposes
	
	
		1.Short title
 This Act may be cited as the Protecting American Jobs Act.
		2.Numerical limitation on nonimmigrant visas
 (a)Reduction of numerical limitationSection 214(g)(1)(A)(vii) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(1)(A)(vii)) is amended by striking 65,000 and inserting 50,000.
 (b)Priority for admissionSection 214(g) of the Immigration and Nationality Act (8 U.S.C. 1184(g)) is amended by adding at the end the following:
				
 (12)(A)If for a fiscal year petitions are filed seeking a number of nonimmigrant workers under section 101(a)(15)(H)(i)(b) that exceeds the numerical limitation set out in paragraph (1)(A) for such fiscal year, the Secretary of Homeland Security shall allocate the available visas for the petitions seeking such workers who will earn the highest wages.
 (B)If for a fiscal year petitions are filed seeking a number of nonimmigrant workers under paragraph (5)(C) that exceeds the numerical limitation set out in such paragraph, the Secretary of Homeland Security shall allocate the available visas for the petitions seeking such workers who will earn the highest wages..
			
